33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brudzynsky, et, al. (US 20170194118). 
Regarding claim 1, Brudzynsky teaches a switch apparatus comprising: an operation portion 12 that has an elongated shape with first and second opposite ends (27, 29) in a longitudinal direction of the operation portion, receives a pressing operation of a user at least at one of the first and second ends, and is translucent (paragraph 22); a surface film 14 that is formed on a surface of the operation portion and is translucent (at least portions 26-27 of the surface is translucent, see paragraph 22); and a first light source 34 that is arranged on a back-surface side of the operation portion and emits light toward the at least one of the first and second ends (paragraph 28), wherein the switch is a seesaw switch and includes a support portion 48 located at a central portion on the back-surface side of the operation portion, and the operation portion pivots about the support portion when a user selectively presses the first and second opposite ends of the operation portion (Figs. 16 and paragraph 31).
Regarding claim 12, Brudzynsky teaches an in-vehicle apparatus that includes the switch apparatus according of claim 1. (Paragraph 48). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brudzynsky in view of Liang, et al. (US 20200098532).
Regarding claim 2, Brudzynsky teaches the switch apparatus wherein the operation portion is configured to receive the pressing operation at both of the first 27 and second ends 29, but does not teach a plurality of the first light sources that are respectively arranged on the back-surface. However, Liang teaches a similar switch apparatus that comprises a plurality of light sources which are respectively arranged on the back-surface sides of both of the first and second ends of the operation portion and emit the light toward both of the first and second ends (Figs. 4-6).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Liang in the key structure of Brudzynsky to provide a better illumination. 
Regarding claim 3, Brudzynsky teaches the switch apparatus wherein the operation portion is configured to selectively receive the pressing operation at both of the first and second ends (Figs. 4-6).  
Regarding claim 4, Brudzynsky does not teach a light shield that is arranged on the back-surface side of the operation portion. However, Liang teaches a similar switch apparatus that comprises a light shield 133 that is arranged on the back-surface side of the operation portion 13 and shields the light emitted from the first light source from reaching a central portion of the operation portion (Fig. 6 and paragraph 27). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Liang in the key structure of Brudzynsky to provide a better illumination. 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brudzynsky in view of Pance (US. Pat. 9,086,733).
Regarding claim 5, Brudzynsky does not teach the light guide that is arranged between the operation portion and the first light source and guides the light emitted from the first light source to the operation portion.  However, Pance teaches a similar key that comprises a light guide 320 that is arranged between the operation portion 310 and the first light source 330 and guides the light emitted from the first light source to the operation portion (Fig. 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Pance in the key structure of Brudzynsky to provide a better illumination.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brudzynsky in view of Kamata (US 20070295588).
Regarding claim 6, Brudzynsky does not teach the surface film is a half-mirror film.  However, Kamata teaches a similar keycap, wherein the keycap has a surface film 42 positioned on the upper surface of the keycap, and the surface film is a half-mirror film (Fig. 4 and paragraph 13). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Kamata in the key structure of Brudzynsky to provide a better illumination.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brudzynsky in view of GUERRERO (US 20210050163).
Brudzynsky does not teach the light source controller. However, GUERRERO teaches a similar key switch that comprises a light source controller that controls an operation mode of the first light source 440 according to an operation content corresponding to the pressing operation (Fig. 4 and paragraph 33), as required by claim 7; wherein the light source controller controls brightness of the first light source according to the operation content corresponding to the pressing operation (Fig. 4 and paragraph 33), as required by claim 8. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the light source controller of GUERRERO in the key structure of Brudzynsky to control the light source. 
Allowable Subject Matter
s 9-11, 12 and 14 are allowed.  
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833